            CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MINNESOTA

JILL GORDON as Trustee for the Next of Kin            §
of Ryan Martin, Deceased                              §
                                                      §
       Plaintiff,                                     §     Civil Action No.
                                                      §
VS.                                                   §     JURY TRIAL DEMANDED
                                                      §
SAPPI NORTH AMERICA, INC., ET AL                      §
                                                      §
       Defendants.                                    §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff, JILL GORDON, as Trustee for Next of Kin of Ryan Martin,

Deceased, by and through undersigned counsel and files this Original Complaint against

Defendants herein, and each of them, and alleges as follows:


                                           PARTIES

       1.      RYAN MARTIN, DECEASED was a resident and citizen of Duluth, St. Louis

County, Minnesota at all relevant times, including at the time of his death on May 15, 2018.

       2.      Plaintiff, JILL GORDON, a resident and citizen of Duluth, St. Louis County,

Minnesota, has been duly appointed as Trustee for the next-of-kin of her brother, Ryan Martin,

Deceased. Plaintiff, JILL GORDON brings this action on behalf of the next-of-kin of Ryan

Martin, Deceased, pursuant to Minn. Stat. § 573.02.

       3.      Defendant SAPPI NORTH AMERICA, INC. was and is a corporation organized

and existing under the laws of the State of Pennsylvania with its principal place of business in

Boston, Massachusetts, and based upon information is a parent and/or related but separate

corporation of and from Defendants, Sappi Limited and Sappi Cloquet LLC and was conducting


                                                1
            CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 2 of 18




business in the State of Minnesota independently, and by and through its affiliated companies

and/or subsidiaries at the Sappi Cloquet mill and facilities in Cloquet, Carlton County, Minnesota,

at the time and place of where the events made the basis of this lawsuit occurred, and may be

served with process by serving its registered agent: CT Corporation System, 1010 Dale St. N, St.

Paul, Minnesota 55117.

       3.      Defendant SAPPI CLOQUET, LLC (hereafter, referred to as “Sappi Cloquet”) is

a limited liability company that was and is conducting business in the State of Minnesota

independently, and by and through its affiliated companies and/or subsidiaries at its Cloquet mill

and facilities in Cloquet, Carlton County, Minnesota, at the time and place of where the events

made the basis of this lawsuit occurred. Upon information and belief, the members of Sappi

Cloquet LLC are not citizens of the State of Minnesota, and it may be served with process by

serving its registered agent: Corporation Service Company, 2345 Rice Street, Suite 230, Roseville,

MN 55113.

       4.      Defendant SAPPI FINE PAPER AMERICA LLC is a limited liability company

that was and is conducting business in the State of Minnesota independently, and by and through

its affiliated companies and/or subsidiaries at its Cloquet mill and facilities in Cloquet, Carlton

County, Minnesota, at the time and place of where the events made the basis of this lawsuit

occurred. Upon information and belief, the members of Sappi Fine Paper America LLC are not

citizens of the State of Minnesota, and it may be served with process at: 255 State St., Boston,

Massachusetts 02109.

       5.      Defendant SAPPI LIMITED (hereafter, also referred to as “Sappi Ltd.”) was and

is a corporation organized and existing under the laws of the Republic of South Africa with its

principal place of business in Johannesburg, South Africa, and based upon information is a parent




                                                2
            CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 3 of 18




and/or related company of Defendants, Sappi North America, Inc. and Sappi Cloquet and was

conducting business in the State of Minnesota independently and/or by and through its affiliated

companies and subsidiaries at the Sappi Cloquet mill and facilities in Cloquet, Carlton County,

Minnesota, at the time and place of where the events made the basis of this lawsuit occurred.

       6.      Defendant S.D. WARREN COMPANY was and is a corporation organized and

existing under the laws of the State of Pennsylvania with its principal place of business in Boston,

Massachusetts, and was conducting business in the State of Minnesota independently, and by and

through its affiliated companies and subsidiaries at the Sappi Cloquet mill and facilities in Cloquet,

Carlton County, Minnesota, at the time and place of where the events made the basis of this lawsuit

occurred, and may be served with process by servings its registered agent: CT Corporation System,

1010 Dale St. N, St. Paul, Minnesota 55117.

       7.      Defendant S.D. WARREN SERVICES COMPANY was and is a corporation

organized and existing under the laws of the State of Delaware with its principal place of business

in Boston, Massachusetts, and was conducting business in the State of Minnesota independently,

and by and through its affiliated companies and subsidiaries at the Sappi Cloquet mill and facility

in Cloquet, Carlton County, Minnesota, at the time and place of where the events made the basis

of this lawsuit occurred, and may be served with process by serving its registered agent: CT

Corporation System, 405 2nd Ave S, Minneapolis, MN 55401.

       8.      Defendant, S.D. WARREN CORPORATION f/k/a S.D. Warren Services

Company, was and is a corporation organized and existing under the laws of the State of

Pennsylvania with its principal place of business in Boston, Massachusetts, and was conducting

business in the State of Minnesota independently, and by and through its affiliated companies and

subsidiaries at the Sappi Cloquet mill and facility in Cloquet, Carlton County, Minnesota, at the




                                                  3
              CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 4 of 18




time and place of where the events made the basis of this lawsuit occurred, and may be served with

process by serving its registered agent: CT Corporation System, 405 2nd Ave S, Minneapolis, MN

55401.

         9.      Defendant, S. D. WARREN ALABAMA, LLC d/b/a Sappi Fine Paper North

America, is a limited liability company that was and is conducting business in the State of

Minnesota independently, and by and through its affiliated companies and/or subsidiaries at its

Cloquet mill and facilities in Cloquet, Carlton County, Minnesota, at the time and place of where

the events made the basis of this lawsuit occurred. Upon information and belief, the members of

S.D. Warren Alabama, LLC are not citizens of the State of Minnesota, and it may be served with

process at: 2000 Interstate Pk. Dr., Ste. 204, Montgomery, AL 36109.

         10.     Defendant POTLATCHDELTIC CORPORATION f/k/a Potlatch Corporation

was and is a corporation organized and existing under the laws of the State of Delaware with its

principal place of business in Spokane, Washington, and was conducting business in the State of

Minnesota independently, and by and through its affiliated companies and subsidiaries in Cloquet,

Carlton County, Minnesota, at the time and place of where the events made the basis of this lawsuit

occurred, and may be served with process by serving its registered agent: United Agent Group

Inc., 5200 Wilson Road #150, Edina, Minnesota 55424.

         11.     Defendant POTLATCHDELTIC FOREST HOLDINGS, INC. f/k/a Potlatch

Forest Holdings, Inc. was and is a corporation organized and existing under the laws of the State

of Delaware with its principal place of business in Spokane, Washington, and was conducting

business in the State of Minnesota independently, and by and through its affiliated companies and

subsidiaries in Cloquet, Carlton County, Minnesota, at the time and place of where the events made




                                                4
          CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 5 of 18




the basis of this lawsuit occurred, and may be served with process by serving its registered agent:

United Agent Group Inc., 5200 Wilson Road #150, Edina, Minnesota 55424.

       12.     Defendant POTLATCH CORPORATION was and is a corporation organized

and existing under the laws of the State of Pennsylvania with its principal place of business in

Boston, Massachusetts, and was conducting business in the State of Minnesota independently, and

by and through its affiliated companies and subsidiaries at its Cloquet mill and facility in Cloquet,

Carlton County, Minnesota, at the time and place of where the events made the basis of this lawsuit

occurred, and may be served with process by serving its registered agent: United Agent Group

Inc., 5200 Wilson Road #150, Edina, Minnesota 55424.

       13.     Defendant POTLATCH FOREST HOLDINGS, INC. was and is a corporation

organized and existing under the laws of the State of Delaware with its principal place of business

in Spokane, Washington, and was conducting business in the State of Minnesota independently,

and by and through its affiliated companies and subsidiaries in Cloquet, Carlton County,

Minnesota, at the time and place of where the events made the basis of this lawsuit occurred, and

may be served with process by serving its registered agent: United Agent Group Inc., 5200 Wilson

Road #150, Edina, Minnesota 55424.

       14.     Defendants, JOHN DOE PREMISE OWNERS, CONTROLLERS, AND/OR

OPERATORS I-X, JOHN DOE “SAPPI FINE PAPER” ENTITY(IES) I-X, JOHN DOE

“SAPPI FINE PAPER NORTH AMERICA” ENTITY(IES) I-X, JOHN DOE “SAPPI

NORTH AMERICA” ENTITY(IES) I-X, and JOHN DOE ENTITY(IES) WITH CONTROL

OVER THE SAPPI CLOQUET, MINNESOTA MILL’S BUDGETS RELATING TO

ENGINEERING CONTROLS & SAFETY EQUIPMENT RELATED TO HYDROGEN

SULFIDE HAZARDS AND/OR EMISSIONS I-X, JOHN DOE ENTITY(IES) WHO




                                                 5
            CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 6 of 18




ASSUMED DUTIES FOR WORKER HEALTH AND SAFETY REGARDING HAZARDS

OF HYDROGEN SULFIDE GAS I-X are fictitious names of unknown corporations,

partnerships, and business entities including but not limited to limited liability companies, persons,

agents, servants, and/or employees whose true names are unknown to the Plaintiff at the present

time and whose actions or inactions are a proximate cause of Ryan Martin’s death and Plaintiff’s

damages herein, including but not limited to:

       A.      Owners and operators of the paper and pulp mill equipment Cloquet, Minnesota,

               commonly known as the Sappi mill that was involved in the occurrence made the

               basis of this suit;

       B.      Owners of the real property and fixtures attached thereto, known as the Sappi paper

               and pulp mill in Cloquet, Minnesota where the incident occurred;

       C.      All companies, entities, or persons who exercised ultimate control, in whole or part,

               over the financial affairs and/or budget of the Sappi Mill and property and/or

               Decedent’s employer with respect to matters and/or decisions regarding capital

               improvements, expenditures, and other budgetary matters relating to engineering

               controls, safety equipment, and health and safety training, maintenance, or repair

               of and/or proper personal protective equipment in relation to reduction and/or

               detection of hydrogen sulfide gas and worker protection from over-exposures to

               hydrogen sulfide.

       D.      Construction companies, contractors, architects, engineers, and other entities and/or

               persons who, within the last 10 years, including but not limited to the modernization

               of the mill in 2013, designed, constructed, installed, built, and/or modified any of

               the units, buildings, tanks, pumps, valves, detectors, alarms and/or equipment that




                                                  6
           CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 7 of 18




                 were subsequently involved in the hydrogen sulfide release event that occurred on

                 May 15, 2018 at the paper and pulp mill in Cloquet, Minnesota, commonly known

                 as the Sappi mill.

        15.      The aforementioned “John Doe” Defendants do not include any entities that are

citizens of the State of Minnesota. When the true names of such corporations, entities, persons,

agents, servants, and/or employees become known, Plaintiff may seek to amend this Complaint.


                                      JURISDICTION & VENUE

        16.      The Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1332(a), as the parties are completely diverse in citizenship and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

        17.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 because a

substantial part of the events giving rise to Plaintiff’s claims and causes of action occurred in this

judicial district.

                                      FACTUAL ALLEGATIONS

        18.      Defendants and/or their affiliated companies owned, operated, and/or controlled, in

whole or part, the real property, fixtures, equipment and facilities known as the Sappi paper and

pulp mill in Cloquet, Carlton County, Minnesota (“the mill”).

        19.      Based upon information and belief, Defendant, Sappi acquired the mill from

Defendant, Potlatch Corporation in 2002. Defendant, Potlatch Forest Holdings Inc. n/k/a

Defendant, PotlatchDeltic Forest Holdings, Inc. was the owner of the real property (and fixtures,

equipment, and appurtenances attached thereto) upon which the mill is located at the time and

place of the occurrence.




                                                  7
          CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 8 of 18




       20.     At the time of the occurrence, the employer listed on Ryan Martin, decedent’s,

paycheck was Defendant, Sappi Cloquet LLC, however, the worker’s compensation claim filings

by the carrier identify Ryan Martin, decedent’s, employer as “Sappi Fine Paper.” “Sappi Fine

Paper” and “Sappi Fine Paper North America,” are fictitious names that have been used by various

SAPPI and S.D. Warren entities over the years. However, neither “Sappi Fine Paper” and “Sappi

Fine Paper North America” is currently registered as a fictitious name for any entity doing business

in Minnesota. Plaintiff will show that Defendant, Sappi North America Inc. was not the employer

of Ryan Martin, deceased, at the time of the occurrence.

       21.     Based upon information and belief, Defendants Sappi Ltd., Sappi North America,

and/or Sappi Cloquet, independently, and/or as agent of the Potlatch Defendants, maintained

and/or operated the mill at the time and place of the events made the basis of this lawsuit.

       22.     As a result of the process and operations at the mill, it was known by Defendants

that the highly toxic and poisonous gas known as hydrogen sulfide would exist and be present at

the mill as a result of certain processes and operations.

       23.     Because it was foreseeable that hydrogen sulfide would be present at the mill,

hydrogen sulfide detectors were installed which were designed to trigger alarms when the levels

of hydrogen sulfide gas reached certain levels in the air.

       24.     On May 15, 2018, Ryan Martin, decedent, was working in his maintenance job as

an invitee and entrant at the mill. His job assignment required him to work in the upper area of one

of the buildings repairing belts on a vent fan on the mill property.

       25.     Also on May 15, 2018, other workers at the mill were performing an acid wash,

back flushing filters and when the acid mixed with the “White Liquor,” hydrogen sulfide gas was




                                                  8
          CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 9 of 18




created and over-pressurized the vessel causing a release of hydrogen sulfide gas into the

atmosphere and immediate area where Ryan Martin was working.

       26.     As a result, the hydrogen sulfide alarms were activated at approximately 11:00 a.m.,

and said alarms sounded for several minutes thereafter.

       27.     Ryan Martin was later found dead by one of his coworkers near his work area where

the release of hydrogen sulfide gas occurred.

       28.     An autopsy was performed upon Ryan Martin, decedent’s body and based upon

incomplete and/or inaccurate data from a Defendant and/or Defendants, the Medical Examiner

initially determined the manner of Ryan Martin’s death to be “natural causes” due to

atherosclerotic coronary artery disease.

       29.     Months later, the urine of Ryan Martin, decedent, which had been collected and

preserved by the Medical Examiner at the time of autopsy, but never tested for hydrogen sulfide

or its metabolite thiosulfate, was sent to an independent laboratory by the Medical Examiner for

testing, which found extremely elevated levels of thiosulfate in decedent’s urine. Based upon this

finding of irrefutable evidence of hydrogen sulfide toxicity, in July 2019 the Medical Examiner

amended her findings and autopsy report to reflect the manner of death and cause of death of Ryan

Martin, decedent, to state “Accident,” “Hydrogen Sulfide Toxicity.” The decedent’s death

certificate was amended to reflect this correction, which was issued on August 5, 2019, listing

cause of death as Hydrogen Sulfide Toxicity. Prior to the test results finding elevated thiosulfate

in his urine and opinions of health professionals interpreting them, Plaintiff was not aware of and

could not have discovered the nature of Ryan Martin’s death, that his death was occupationally

related, or that Ryan Martin had suffered an actionable injury in the form of his wrongful death.

Rather, prior to the test results and interpretation by health professionals, Plaintiff had been




                                                9
         CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 10 of 18




erroneously and falsely led to believe by Defendants and the medical examiner that the manner of

Ryan Martin’s death was a wrongful death, but was the result of natural causes.


                            PLAINTIFF’S CAUSES OF ACTION

Count 1: Defendants’ Negligence

       30.    Plaintiff would show that Defendants herein, acting by and through their agents,

directors, representatives, managers, affiliates, and/or employees, are guilty of certain acts,

wrongs, and/or omissions that amount to negligence and that such negligence was a proximate

cause of Ryan Martin’s death and the damages set forth herein. Plaintiff would show that

Defendants as owners and/or possessors in control of the mill owed to Ryan Martin, decedent, a

duty to use reasonable care in the ownership, operation, inspection, and maintenance of the mill,

its equipment and fixtures thereon, and/or the training, warning, and education of workers

regarding the presence and/or hazards of hydrogen sulfide gas and that Defendants breached said

duties which resulted in hydrogen-sulfide-related death of the Decedent.

       31.    Plaintiff would show that the Defendants, independently or in combination with

one another, were negligent in the following ways, among others:

              a) Engaging in negligent activities by allowing and/or causing workers to work in

                  areas during times when it was foreseeable that hazardous levels of hydrogen

                  sulfide (H2S) gas would exist or be created;

              b) Engaging in negligent activities by allowing and/or causing workers to do jobs

                  when Defendants knew or should have known that H2S gas would be created

                  at a time when other workers doing other jobs were in the immediate zone of

                  danger;




                                               10
CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 11 of 18




    c) Permitting work that was known, or that should have been known, to generate

       H2S gas in an area and at a time when it was unreasonable to permit such work;

    d) Failing to timely and/or properly inspect the mill, its fixtures, equipment, and/or

       appurtenances attached thereto regarding risks associated with hydrogen

       sulfide;

    e) Failing to provide adequate and/or timely warnings regarding risks of hydrogen

       sulfide;

    f) Failing to provide workers with adequate training regarding the creation, nature,

       and/or presence of hydrogen sulfide gas;

    g) Providing workers with inadequate and/or faulty training regarding hydrogen

       sulfide and work procedures relating thereto;

    h) Providing negligent and/or unreasonable industrial hygiene monitoring services

       and/or safety recommendations to workers regarding hydrogen sulfide;

    i) Failing to provide and/or maintain adequate hydrogen sulfide engineering

       controls, H2S detectors and/or H2S alarms to protect workers from risks

       associated with hydrogen sulfide;

    j) Creating, maintaining, and/or allowing an unreasonably dangerous condition to

       exist on the mill premises with regard to hydrogen sulfide gas at a time when

       Defendants knew of such risks;

    k) Failing to provide or require adequate industrial hygiene and environmental

       equipment to reduce or eliminate the risks associated with hydrogen sulfide;

    l) Failing to provide, recommend, and/or maintain proper ppe to protect workers

       from H2S gas;




                                      11
          CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 12 of 18




                m) Failing to properly design, construct, and/or install (and/or recommend same),

                   facilities, equipment, alarms and/or detectors at the mill to reduce or eliminate

                   risks of foreseeable hazards and/or emissions of hydrogen sulfide in accordance

                   with applicable codes, standards, and regulations; and

                n) Such other and further ways as will be shown at trial.

       32.      Plaintiff would show that each of the foregoing acts of negligence on the part of

Defendants individually or in combination with one another are a proximate cause and a substantial

factor in the hydrogen sulfide toxicity-related death of Ryan Martin, decedent, and Plaintiff’s

damages set forth herein.


Count 2: Sappi North America Defendants’ and Control Defendants’ Negligent Control of
Sappi Cloquet Mill Operations and Facilities

       33.      Plaintiff hereby incorporates the foregoing paragraphs by reference as if fully set

forth herein.

       34.      Plaintiff would show that Defendants, Sappi Ltd., Sappi North America, Inc., Sappi

Fine Paper America LLC, S.D. Warren Company, S.D. Warren Services Company, S.D. Warren

Corporation, and S.D. Warren Alabama, LLC, John Doe “Sappi Fine Paper Entity(ies) I-X, John

Doe “Sappi North America” Entity(ies) I-X, and John Doe “Sappi Fine Paper North America

Entity(ies) I-X, (all, hereafter, collectively referred to as “the Sappi North America Defendants”),

and/or the John Doe Entity(ies) With Control Over the Sappi Cloquet, Minnesota Mill’s Budgets

Relating to Engineering Controls & Safety Equipment Related to Hydrogen Sulfide Hazards

And/Or Emissions I-X, (hereinafter, referred to as “the Control Defendants”), in control of Sappi

Cloquet, LLC’s finances, budget, equipment, and/or premises managed and exercised

extraordinary and substantial control over Sappi Cloquet, LLC including but not limited to




                                                 12
         CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 13 of 18




extraordinary control over budgetary and financial decisions with regard to the purchase,

installation, construction, and/or maintenance of equipment, infrastructure, products, and/or

process safety management decisions designed to contain and/or detect hydrogen sulfide gas

and/or protect workers from hydrogen sulfide gas.

       35.     In this regard, Plaintiff would show that the Sappi North America Defendants

and/or the Control Defendants were negligent in the exercise and control over Sappi Cloquet mill

employees in failing to authorize or approve adequate funds for health and safety of the Cloquet

mill employees including but not limited to: a) funds for adequate safety training relating to safety

hazards of hydrogen sulfide b) funds for proper and adequate engineering controls and personal

protective equipment for work around hydrogen sulfide; c) funds for the development of adequate

safety procedures and controls for work that was known to generate hydrogen sulfide gas; d) funds

for adequate and timely preventative maintenance and/or repair or replacement of obsolete and

dangerous equipment and processes to reduce risks associated with hydrogen sulfide gas; ; e) funds

for adequate policies and preventative procedure development, and/or equipment regarding

isolation of hazardous processes and/or equipment relating to hydrogen sulfide gas.

       36.     The Sappi North America Defendants and/or the Control Defendants owed a duty

to Plaintiff and other Cloquet mill employees to act reasonably in their management and exercise

of their extraordinary control in financial decision-making affecting the health and safety of said

employees. Said Defendants breached their duty by failing to authorize and/or approve the funds

necessary to provide adequate and appropriate training, engineering controls, and personal

protective equipment and the funds required to ensure proper maintenance and inspection of the

equipment and infrastructure designed to protect workers like Ryan Martin from hydrogen sulfide

gas.




                                                 13
          CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 14 of 18




        37.     Said Defendants’ failures in the management and extraordinary control of the mill’s

budget and operations regarding worker safety and protection from hydrogen sulfide gas constitute

negligence and such negligence is a proximate cause of Ryan Martin’s death.


Count 3: The Sappi North America Defendants’ and John Doe Undertaking Defendants’
Negligent Undertaking

        38.     Plaintiff hereby incorporates all preceding paragraphs in this Complaint as if fully

set forth herein.

        39.     Plaintiff would show that the Sappi North America Defendants and/or the John Doe

Entity(ies) Who Assumed Duties for Worker Health and Safety Regarding Hazards of Hydrogen

Sulfide Gas I-X (hereafter, referred to as “John Doe Undertaking Defendants”), independently

and/or acting by and through their affiliates and subsidiaries undertook control, in whole or part,

of the Sappi Cloquet mill’s finances relating to certain budgetary matters, including matters of

health and safety, repair and maintenance of equipment and facilities, designed and/or intended to

protect workers from hydrogen sulfide gas such as that involved in the occurrence made the basis

of this suit, training and education of mill workers, including Ryan Martin, regarding hazardous

hydrogen sulfide gas and processes in the mill known to produce hydrogen sulfide gas.

        40.     Plaintiff would further show that safety and industrial hygiene personnel from

Sappi North America, Inc’s corporate offices undertook the obligation at the Cloquet mill to

provide health and safety recommendations, training, warnings, and process safety management

regarding hydrogen sulfide and hazardous processes and work practices associated therewith.

        41.     As a result of this undertaking, Plaintiff would show that the Sappi North America

Defendants and/or John Doe Undertaking Defendants, and/or affiliated companies and/or




                                                 14
         CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 15 of 18




subsidiaries are liable for negligence pursuant to the Restatement (Second) of Torts §324A having

failed to exercise ordinary care in fulfilling their undertaking in a reasonable manner.

       42.     Plaintiff would show that §324A provides that “One who undertakes, gratuitously

or for consideration, to render services to another which he should recognize as necessary for the

protection of a third person or his things, is subject to liability to the third person for physical

harm resulting from his failure to exercise reasonable care to protect his undertaking, if (a) his

failure to exercise reasonable care increases the risk of such harm, or (b) he has undertaken to

perform a duty owed by the other to the third person, or (c) the harm is suffered because of reliance

of the other or the third person upon the undertaking.”

       43.     The Sappi North America Defendants and/or John Doe Undertaking Defendants

voluntarily undertook control, in whole or part, of the Cloquet mill’s budget and/or finances,

including financial decisions effecting the safety, protection, and working conditions for mill

employees and maintenance of equipment. Said Defendants failed to exercise reasonable care in

this undertaking, failing to approve, budget, and/or administer the funds necessary for a safe work

environment for mill employees.

       44.     Said Defendants further voluntarily undertook to provide industrial hygiene and

safety services for the mill employees with respect to worker protection from hydrogen sulfide gas

with was relied upon by management and employees at the Sappi Cloquet mill.

       45.     Plaintiff would show that said Defendants’ conduct violated the Restatement

(Second) of Torts §324A. Such violation proximately caused the death of Ryan Martin and the

Plaintiff’s damages as alleged herein.




                                                 15
         CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 16 of 18




                                           DAMAGES

       46.      Plaintiff would show that as a direct and proximate result of the Defendants’

negligence and other conduct, Ryan Martin suffered a horrible death due to hydrogen sulfide

poisoning and that the Plaintiff herein have suffered general, special, incidental, and consequential

damages in an amount that will be fully set forth at the time of trial. Such damages include but are

not limited to survival and wrongful death damages in the past and that will continue indefinitely

into the future for an undetermined amount of time, including:

             a) Ryan Martin’s physical pain and suffering;

             b) Ryan Martin’s mental anguish and emotional distress;

             c) The reasonable value of Ryan Martin’s medical expenses;

             d) Ryan Martin’s lost earnings and loss of earning capacity;

             e) Ryan Martin’s funeral expenses;

             f) Ryan Martin’s death;

             g) The past and future damages suffered by the statutory heirs and wrongful death

                beneficiaries of Ryan Martin, deceased, including but not limited to:

                            i. Loss of consortium and companionship damages;

                           ii. Loss of inheritance damages;

                          iii. Loss of enjoyment of life;

                           iv. Pecuniary damages;

                           v. Mental anguish and emotional distress;

                           vi. Medical expenses;

                          vii. Travel-related expenses;

                         viii. Loss of support, advice, guidance, love, and affection;




                                                  16
         CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 17 of 18




                            ix. Out of pocket expenses;

             h) And all other elements that will be shown at the time of trial including but not

                limited to ordinary, incidental, and/or consequential damages that could reasonably

                be anticipated to arise out of the circumstances.



                                          JURY DEMAND

       47.      Plaintiff hereby respectfully demands a jury trial on all issues and claims so triable



                                      PRAYER FOR RELIEF

       48.      WHERE PREMISES CONSIDERED, the Plaintiff prays for judgment against

Defendants as follows:

             1) Ordering compensation for all general, special, incidental, and consequential

                damages suffered by Plaintiff as a result of Defendants’ conduct and death of Ryan

                Martin;

             2) Ordinary statutory pre-judgment and post-judgment interest;

             3) Awarding reasonable attorneys’ fees and costs to the fullest extent allowed by law;

                and

             4) Granting all such additional and/or further relief at law and/or in equity as this Court

                deems just and equitable.




                                                   17
         CASE 0:20-cv-01167-PJS-LIB Doc. 1 Filed 05/14/20 Page 18 of 18




       WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and severally,

in a reasonable sum in excess of Seventy -Five Thousand Dollars ($ 75,000.00), together with her

costs and disbursements herein and allowable interest.



    PLAINTIFF DEMANDS A JURY TRIAL FOR ALL OF THE ISSUES AND
CAUSES PLEADED HEREIN.

                                           ACKNOWLEDGMENT

              The undersigned hereby acknowledges that costs, disbursements, and reasonable

       attorney and witness fees may be awarded pursuant to Minn. Stat. §549.211 to the party

       against whom the allegations in this pleading are asserted.


Dated: May 14, 2020

                                     By:      
                                             Eric W. Beyer, #0284518
                                             Attorney for Plaintiff
                                             SiebenCarey, P.A.
                                             11 East Superior Street, Suite 240
                                             Duluth, MN 55802
                                             eric.beyer@knowyourrights.com

                                             Attorneys for Plaintiff




                                               18
